Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 04, 2017

The Court of Appeals hereby passes the following order:

A17D0207. IN THE INTEREST OF: I. D. et al., CHILDREN (MOTHER).

      The mother of minor children I. D., A. D., and A. D. seeks to appeal the
juvenile court’s interim order in this dependency case. The court found that the
mother had “done what would be necessary for reunification,” but declined to award
her custody of the children based on a special condition of her probation in a criminal
case. Interim orders in dependency cases may be appealed directly. See In the Interest
of W. P. B., 269 Ga. App. 101 (1); In the Interest of S. A. W., 228 Ga. App. 197, 199
(1) (491 SE2D 441) (1997); see also Sanchez v. Walker County Dept. of Family &
Children Svcs., 235 Ga. 817 (221 SE2d 589) (1976).
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. The mother shall have 10 days from the date of this
order to file a notice of appeal with the juvenile court, if she has not already done so.
The juvenile court is instructed to include a copy of this order in the record
transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/04/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.